Citation Nr: 0110971	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for herpes simplex 
keratitis of the left eye, currently evaluated as 30 percent 
disabling, to include the question of the propriety of the 
reduction from 40 percent to 30 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Wilmington, Delaware RO that denied entitlement to an 
increased rating for herpes simplex keratitis of the left 
eye, evaluated as 40 percent disabling, and denied 
entitlement to a TDIU.  The veteran was notified in September 
1999 of the RO's proposal to reduce the rating for herpes 
simplex keratitis of the left eye to 30 percent.  In October 
1999, the rating for herpes simplex keratitis of the left eye 
was reduced from 40 percent to 30 percent, effective from 
January 1, 2000.  Thereafter, the veteran continued his 
appeal.

In February 2001, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected left eye 
disability is more disabling than currently evaluated.  The 
veteran also contends that the RO erred by failing to grant a 
TDIU.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.

With regard to the veteran's claim for a TDIU, the Court held 
in Friscia v. Brown, 7 Vet. App. 294 (1995), that the Board 
has a "duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work."  The veteran underwent a VA examination for the 
purpose of this appeal in September 1998; the record does not 
indicate that the September 1998 VA examiner, or any other 
recent examiner, provided an opinion regarding what effect 
the appellant's service-connected disability has on his 
ability to work.  Accordingly, an opinion as to what effect 
the veteran's service-connected disability has on his ability 
to work, with supporting rationale, should be obtained on 
remand.

Additionally, in a statement received by the RO in November 
1999, the veteran raised the issue of entitlement to service 
connection for a right eye disability as secondary to 
service-connected herpes simplex keratitis of the left eye.  
In a statement submitted during a February 2001 hearing 
before the Board, the veteran's representative maintained 
that the RO erred by failing to consider that the veteran's 
"right eye cataract may have been the product of over-
compensation and eye strain induced in his right eye 
secondary to the service-connected left eye blindness."  
While this issue has not been developed for appellate review, 
it may have an impact on the certified issues and is 
therefore inextricably intertwined with the issues currently 
before the Board.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his left eye disability 
since November 2000.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
concerned with treatment of the veteran 
since November 2000.  All records 
obtained should be associated with the 
claims files.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  Thereafter, the veteran should be 
afforded a VA ophthalmologic examination 
in order to ascertain the nature and 
severity of his service-connected left 
eye disability.  The claims folder and a 
copy of this Remand must be provided to 
and reviewed by the examiner as part of 
the examination.  All indicated tests and 
studies should be conducted and the 
findings reported in detail.  The 
examiner should provide an opinion for 
the record as to the effect that the 
veteran's service-connected disability 
has on his ability to work.

3.  The RO should consider the issue of 
entitlement to service connection for a 
right eye disability as secondary to 
service-connected herpes simplex 
keratitis of the left eye.  If the claim 
for entitlement to service connection for 
a right eye disability as secondary to 
service-connected herpes simplex 
keratitis of the left eye is denied, the 
veteran should be notified of the 
decision and his appellate rights.  If he 
submits a notice of disagreement with 
respect to that issue and then perfects 
the appeal by submission of a substantive 
appeal, then that issue should also be 
certified for appellate consideration.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




